UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7863


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANKLIN LAJOY FELTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-14)


Submitted:    March 30, 2009                 Decided:   April 10, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin Lajoy Felton, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Franklin    Lajoy      Felton    appeals   the   district    court’s

minute entry denying his motion for a sentence reduction under

18 U.S.C. § 3582(c) (2006).          We affirm.

            We review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.               See United States v. Goines,

357 F.3d 469, 478 (4th Cir. 2004) (stating that § 3582(c)(2) is

“subject to the discretion of the district court”).                     Based on

relevant    conduct    and   his    criminal    history   category,     Felton’s

initial Sentencing Guidelines range of imprisonment was 324 to

405 months.     However, Felton’s Guidelines sentence was adjusted

to reflect the statutory minimum sentence of life imprisonment.

Because his sentence was not based on a sentencing range lowered

by Amendment 706, he was not eligible for a sentence reduction.

United States v. Hood, 556 F.3d 226, 233-36 (4th Cir. 2009).

            Accordingly,     we     affirm    the   district   court’s    minute

entry.     We deny as moot Felton’s motion for an extension of time

in which to note an appeal.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2